DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, and of the species of claim 3 in the reply filed on May 6, 2021 is acknowledged.  The claims for examination are 1, 3, and 5-11.
Claims 2, 4, and 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 6, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the surface effect agent" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim from which this claim depends.  For the purpose of further examination, this claim will be interpreted to depend from claim 8, which does provide proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egawa et al. (JP 2001-248784).  The citations below are from an English language machine translation included previously.
Regarding claims 1 and 9, Egawa et al. teaches a composition comprising a silicone polyether (component b) (¶5, formula 1; Table 1 for definitions of variables) and a metal chelating agent such as hydroxyethylidene diphosphonic acid (component d) (¶23, 30). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 5-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Egawa et al. (JP 2001-248784), as applied to claim 1 above, and further in view of Materniak et al. (US 2013/0101783).  The citations below are from an English language machine translation included previously.
Regarding claims 3 and 5, Egawa et al. teaches the composition of claim 1 as set forth above.  Egawa et al. does not teach that the composition further comprises at least one compound selected from component (c), such as an alkali metal salt of hydrolyzed α-olefin/maleic anhydride copolymer.  However, Materniak et al. teaches a coating composition for fibrous substrates such as textiles and fabrics (¶62) comprising an alkali metal salt of a hydrolyzed octene/maleic anhydride copolymer as a stain resist agent (¶27).  Egawa et al. and Materniak et al. are analogous art because they are from the same field of endeavor, namely that of coating compositions for fabrics/textiles.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add an alkali metal salt of a hydrolyzed octene/maleic anhydride copolymer, as taught by Materniak et al., to the composition, as taught by Egawa et al., and would have been motivated to do so in order to impart resistance to staining by acid dye type stains such as food and beverage (¶16).
Regarding claims 6-8 and 10, Egawa et al. teaches the composition of claim 1 as set forth above.  Egawa et al. does not teach that the composition further comprises from 10 to 70% by weight of a hydrophobic surface active agent such as wax.  However, Materniak et al. teaches a coating composition for fibrous substrates such as textiles and fabrics (¶62) comprising from about 0.1 to about 30% by weight (¶29) of a repellent agent such as a wax or blend of waxes (¶25).  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from about 0.1 to about 30% by weight of a repellent agent such as a wax, as taught by Materniak et al., to the composition, as taught by Egawa et al., and would have been motivated to do so in order to enable the substrate to resist wetting by aqueous liquids (¶14).
Regarding claim 11, Egawa et al. teaches that the composition preferably has a pH in the range of 1 to 6 (¶24).  The claimed range of “about 7” is met by a teaching of a pH of 6 since the term “about” includes amounts just above and just below a value.  However, assuming arguendo that this is found to not be the case, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  MPEP 2144.05.  In this case, a composition with a pH of 6 would be expected to have similar properties to that of the very same composition with a pH of about 7.  At the time of the invention, a person of ordinary skill in the art would have 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767